          Case 2:20-cr-00082-CDJ Document 1 Filed 02/18/20 Page 1 of 5

                                                                               Filed Under Seal

                        IN THE UNITED STATES DISTRICT COURT

                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA                       CRIMINAL NO. 2O-CR-

                                                DATE FILED:

 KURT ZITZLER, JR.                              VIOLATIONS:
                                                18 U.S.C. $ 922(o) (unlawful possession and
                                                transfer of a machinegun) (2 counts)
                                                26 U.S.C $ 5861(e) (unlawfut transfer of a
                                                firearm) (2 counts)
                                                Notice of forfeiture

                                         INDICTMENT

                                         COUNT ONE

THE GRANDJURY CHARGES TIIAT:

               On or about October 6, 2019, in Oaks, Pennsylvani4 in the Eastem District    of
Pennsylvani4 defendant

                                      KURT ZITZLER,JR

knowingly possessed and transferred   a machinegun, as defined   by Title 18, united States code,

Section 921(a)(23), and Title 26, United States Code, Section 5845@), that is, six machinegun

conversion devices designed and intended for use in converting a semiautomatic Glock pistol to

fue automatically.

              In violation of Tirle I 8, United States Code, Section 922(o).
         Case 2:20-cr-00082-CDJ Document 1 Filed 02/18/20 Page 2 of 5




                                         COUNT TWO
THE GRAND JURY FURTHER CHARGES THAT:
               On or about October 6, 2019, in Oaks, Pennsylvani4 in the Eastem District   of
Pennsylvania" defendant

                                     KURT ZITZLE& JR.

knowingly and unlawfirlly transferred a firearm, as defined by Title 26, United States Code,

Section 5845(a), that is, six machinegrur conversion devices designed and intended for use in

converting a semiautomatic Glock pistol to fire automatically.

               In violation of Title 26, United States Code, Sections 5861(e) and 5871.




                                               2
          Case 2:20-cr-00082-CDJ Document 1 Filed 02/18/20 Page 3 of 5




                                        COLINT THREE

TIIE GRAND JURY FT]RTHER CHARGES THAT:

               On or about December 20, 2019, in Oaks, Pennsylvani4 in the Eastem District    of
Pennsylvani4 defendant

                                     KURT ZITZLE& JR

knowingly possessed and transferred a machinegun, as defined by Title 18, United States Code,

Section 921(a)(23), and Title 26, United States Code, Section 5845(b), that is, four machinegun

conversion devices designed and intended for use in converting a semiautomatic Glock pistol to

fire automatically.

               In violation of Title 18, United States Code, Section 922(o).




                                                )
          Case 2:20-cr-00082-CDJ Document 1 Filed 02/18/20 Page 4 of 5




                                        COUNT FOUR
TIIE GRAND JTJRY FI]RTHERCHARGES THAT:
               On or about December 20, 2019, in Oaks, Pennsylvani4 in the Eastem District       of

Pennsylvani4 defendant

                                    KURT ZITZLER, JR

knowingly and unlawfirlly ransferred a fuearm,   as defined   by Title 26, United States Code,

Section 5845(a), that is, four machinegun conversion devices desigrred and intended for use in

converting a semiautomatic Glock pistol to fire automatically.

               In violation of Title 26, United States Code, Sections 5861(e) and 5871.




                                                 .+
          Case 2:20-cr-00082-CDJ Document 1 Filed 02/18/20 Page 5 of 5




                                    NOTICE OF FORFEITURE

THE GRAND JURY FURTHER CHARGES THAT:

                  As a result ofthe violations of Title 18, United States Code, Section 922(o) and

Title 26, United States Code, Section 5861(e), set forth in this indictment, defendant

                                        KLTRT ZITZLER, JR.

shall forfeit to the United States of America all firearms and ammunition involved in the

commission of these offenses, including, but not Iimited to ten ( 10) machinegun conversion

devices, each of which was designed and intended fbr use in converthg a semiautomatic Glock

pistol to fire automatically.

                All   pursuant to Title 28, United States Code, Section 2461(c),   Title   18, United

States Code, Section 924(d), and    Title 26 United States Code, Section 5872.

                                                               A TRT]E   BILL:




                                                               FORXPERSON




WILLIAM M. MCS
UNITED STATES ATT




                                                   5
